Title: To John Adams from Sylvanus Bourne, 15 August 1790
From: Bourne, Sylvanus
To: Adams, John



Dr Sir—
Boston Augt 15th 1790

Observing by the Papers that you are one of the Commrs: appointed for purchasing part of the public Debt at Markett in which you will doubtless probably wish to employ an agent—if this Should be the Case—Mr Woodward occurred to my mind as a person well calculated for such an employ—both for integrity & a thourough acquaintance in this kind of business—having been for a long enrolled in the list of speculators in Boston & with reputation—Should it be convenient to employ him as an agent while you will Serve the publick—you will also confer an essential favour on a meritorious Individual—
I am at a loss to determine why the Consular Bill has been Short of Sight—it will prevent my Departure for some time.
I have the honour to be with great / Respect Yr Ob Servt

Silva Bourne